Citation Nr: 1741799	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  07-05 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 






INTRODUCTION

The Veteran had active service in the Unites States Navy from January 1966 to April 1970.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in located in Manila, the Republic of the Philippines.  In the decision, entitlement to service connection for bilateral hearing loss was denied.  The Veteran appealed the underlying decision in a Notice of Disagreement received in December 2005.    

This matter was most recently before the Board in September 2010, when it was remanded for additional development.    

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

When the Board last reviewed the claim in September 2010, it noted that the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed bilateral hearing loss disability.  In this regard, it also noted several failed attempts to notify the Veteran of his scheduled examination, as the notification was sent to an incorrect previous address; the address of record reflected a location in the Philippines.  Thus, the case was remanded for an examination.  Further, the Board specifically directed the AOJ to include a copy of the notification of examination sent to the Veteran, in the record.  

The record reflects that an audiological examination was requested on February 14, 2017.  The examination was scheduled for April 28, 2017; however, the Veteran failed to appear.  In this regard, a March 9, 2017 Report of Contact notes that the AOJ attempted to contact the Veteran by telephone two times that day; however, the attempts were unsuccessful because the phone number of was "incorrect."  There is no indication of record that written notification of examination, as per the Board's remand directive, was sent to the Veteran's address of record.

As the Veteran has yet to be afforded a VA examination to address the etiology of his bilateral hearing loss, the Board finds that the case must be remanded for such examination.  38 C.F.R. §§ 3.326, 3.327, 3.655 (b) (2016).  At a minimum, the Veteran must be provided with actual notice of the planned examination and given an opportunity to appear.  

For these reasons, the Board finds that the originating agency failed to substantially comply with the September 2010 remand directives.  Such noncompliance is error on the part of the originating agency.  Moreover, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, development to obtain any outstanding medical records pertinent to the Veteran's claim should be completed.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AOJ should undertake appropriate
development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of the Veteran's bilateral hearing loss disability.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on the review of the record and the examination results, the physician should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's currently diagnosed bilateral hearing loss disability originated during service or is otherwise etiologically related to the Veteran's active service.  The examiner must consider all relevant evidence of record, to include private and VA outpatient treatment records, as well as the Veteran's contentions.

For purposes of the opinion(s), the physician should assume that the Veteran is credible. 

The supporting rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed. 

3.  The AOJ should ensure that the Veteran is provided with adequate notice of the date and place of all scheduled examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

4.  The AOJ should also undertake any additional development deemed necessary.

5.  Then, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran and his representative need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




